DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 01/07/2021 is acknowledged. Specifically Applicant elected Invention 1 but noted that Invention 1 appeared related to claims 1-14 and not 1-7 as previously stated. The Examiner acknowledges that indeed Invention 1 is related to claims 1-14. Therefore claims 8-14 are added back in since they are part of the elected invention 1 and a rejection is presented below for them. Additionally, Applicant canceled claims 15-20 directed to invention 2 and added claims 21-26 relating to invention 1. 

Response to Amendment
Acknowledgement is made of the amendment filed on 01/07/2021 in which claims 15-20 were canceled and claims 21-26 added. Therefore claims 1-14 and 21-26 are pending for examination below. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner recommends amending the title such that the inventive concept of the independent claims is reflected. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-12, and 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Hafner et al. [US 2009/0313174].
With respect to claims 1, 2, 8-10, 21, and 23, Hobbs discloses a vehicle charger for charging a battery of a vehicle and for communication with a first controller remote from the vehicle charger and the battery [Fig. 1], the vehicle charger comprising: an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 shows connection/supply of power to the vehicle and/or 120 show supply of power to charger]; a second controller [270]; a memory coupled to the second controller [implicit function of a controller, also see at least 272]; and at least one of a group consisting of a transmitter and a receiver coupled to the second controller for communication with the first controller [275; see also col. 7 lines 29-51; i.e. establishment of communication]; wherein the second controller is adapted to receive data from the first controller to store the data in the memory and to retrieve the data from the memory [col. 11 lines 1-25]; and wherein in response to the data retrieved from the memory by the second controller, the second controller changes a supply of electric power to the battery by at least one of a group consisting of increasing a rate of charge of the battery, decreasing the rate of charge of the battery, starting battery charging, and stopping battery charging [col. 11 lines 1-25 states the network programs controller 270 and/or provides data for table 272 and/or perform function of 130, as the data is reflective of the max/optimal charging voltage and current at which charging should be stopped, among other functions, that controlling anticipates the controlling/changing of the supply of power]. While Hobbs discloses indicating the amount of energy used/price charged for the charging energy, Hobbs fails to explicitly disclose the second controller receiving data indicative of a cost of power. 
Hafner teaches a charging station and electric vehicle interface both wirelessly receiving data associated with the charging of a vehicle such as the price of electricity [par. 0033] and allows the user to set maximum prices for performing automatic actions based on the price (i.e. interrupts when too costly) and view pricing information by storing/retrieving the data [par. 0050, 0056, 0081, 0106].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the vehicle charger/remote device and/or vehicle receives data indicative of a cost of power for the benefit of allowing the user to quickly see a cost of the recharging operation in real-time/up-to-date time thereby allowing the user greater control on the cost. 

With respect to claims 3 and 24, Hobbs further discloses wherein the second controller, the memory, and the at least one of the group consisting of the transmitter and the receiver are all located in a common housing [Fig. 1; inside 100].

With respect to claim 4, Hobbs further discloses wherein the housing is located along the electrical power cord [Fig. 1; 100 is between 125 and 120].

With respect to claims 5, 11-12, and 25, Hafner as applied above further discloses wherein the second controller is further adapted to receive regular updates of data indicative of new costs of power to the vehicular charger, to store the regular updates of data in the memory, and to retrieve the regular updates of data from the memory [par. 0033, 0050, 0054, 0056; as the vehicle charges and goes to various charging stations the vehicle/charger are configured to send/receive the price of the electricity received from the power grid, i.e. the process is not static but rather dynamic which is why the disclosure enables interruption of power once a price goes over a threshold; note further that the storing of the data is an implicit function of a controller and further supported by the fact that at the end of charging a price/receipt is able to be printed of the total charging cost, see par. 0058-0059].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the vehicle charger/remote device and/or vehicle receives updated data indicative of a cost of power and stores/retrieves the data for the benefit of allowing the user to quickly see a cost of the recharging operation in real-time/up-to-date time thereby allowing the user greater control on the cost, for performing the interruption of power supply based on the price as stated by Hafner, and for calculating a total cost/price of the recharging operation based on the price. 

With respect to claims 6 and 26, Hobbs further discloses at least one user-manipulatable control coupled to the second controller and by which a setting of the vehicular battery charger is input by a user, wherein the setting at least partially controls when the vehicular battery charger supplies power to the battery [107; see also col 7 lines 1-51].

With respect to claim 22, Hafner further discloses wherein the controller is configured to automatically increase or start the supply of power to the battery based upon and responsive to cost of power information stored in the memory reaching or falling below a predetermined threshold [par. 0055-0059, 0081; the disclosure states the charging phase begins when once the financial plan (i.e. cost threshold of power) is approved, therefore since the interrupter prevents charging when the power is over a threshold the charging would not begin until the cost is below the threshold; also note par. 0106-0107 of the process of starting charging when price is low at night and then discharging when price is high, therefore after discharging and when night comes the process is restarted based on the lower price below the threshold].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs such that the vehicle charger automatically starts/stops the charging process based on the price of power for the benefit of allowing the user to mitigate the cost of the recharging operation based on the thresholds they have selected. 

Claims 7 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Hafner et al. [US 2009/0313174] as applied above, and further in view of Pryor [US 2008/0007202].
With respect to claims 7 and 13-14, Hobbs and Hafner fail to disclose wherein in at least one state of the second controller, the second controller changes supply of electric power to the battery based at least in part upon a time of day selected by a user, receiving from a user, via a user-manipulatable control coupled to the second controller, a charging selection from at least two different charging options; changing, by the second controller, power supply to the battery based at least in part upon the charging selection, and receiving, by the second controller, data indicative of a time of day; and changing, by the second controller, power supply to the battery based at least in part upon the data indicative of the time of day.
Pryor teaches a system for performing a recharging process to an electric vehicle wherein in at least one state of a controller, the controller changes supply of electric power to the battery based at least in part upon a time of day selected by a user [par. 0022], receiving from a user, via a user-manipulatable control coupled to a controller, a charging selection from at least two different charging options [par. 0018]; changing, by the second controller, power supply to the battery based at least in part upon the charging selection [Fig. 3], and receiving, by the second controller, data indicative of a Figs 3 and 4; the cited portions above disclose a user interface in a vehicle allowing a user to select a charging mode dependent on a time of day (or not) wherein the interface allows the user to also input a charge starting time and also a charge ending time].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs and Hafner to include the user selection of modes/times of the vehicle recharging process for the benefit of allowing the user control of the recharging process that allows mitigation of the cost associated with charging and/or alleviating stress to the grid as stated by Pryor [par. 0004]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859